internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-105852-99 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference cc dom it a b6 legend taxpayer state a state a code issues may deductions for state taxes interest thereon or interest on federal taxes generate a specified_liability_loss within the meaning of sec_172 b conclusion deductions for state taxes interest thereon or interest on federal taxes cannot generate a specified_liability_loss within the meaning of sec_172 facts taxpayer incurred a net_operating_loss nol for each of its and taxable years the nol for each year was attributable in substantial part to deductions deductions at issue for asserted state_income_tax liabilities in excess of that reported by taxpayer additional state tax_liabilities interest thereon and or federal_income_tax deficiency_interest the additional state and or federal taxes were attributable to taxpayer’s taxable years and taxpayer treated the portion of each of its and nols generated by the deductions at issue as specified liability losses within the meaning of sec_172 because specified liability losses qualify for a 10-year carryback period under sec_172 taxpayer filed refund claims for its through taxable years unless specifically provided otherwise citations to sections which omit the title of the united_states_code refer to sections of the internal_revenue_code_of_1986 as applicable to the taxable years at issue likewise citations to the code refer to the internal_revenue_code_of_1986 tam-105852-99 law and analysis the statute prior to its amendment in a of the tax and trade relief extension act of sec_172 treated as a specified_liability_loss the portion of a nol generated by b any amount other than product_liability expenses and certain expenses related thereto allowable as a deduction under chapter of the internal_revenue_code with respect to a liability which arises under a f ederal or s tate law or out of any tort of the taxpayer if- i in the case of a liability arising out of a f ederal or s tate law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or ii in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year for this purpose a liability is not taken into account unless the taxpayer used an accrual accounting_method throughout the period or periods during which the acts or failures to act giving rise to the liability occurred the legislative_history congress first enacted the statutory language pertinent to this case in the tax_reform_act_of_1984 1984_act when it enacted sec_172 of the internal_revenue_code of the amounts described in sec_172 as specified liability losses were originally described in sec_172 as deferred statutory or tort liability losses prior to the enactment of the economic_performance requirement in sec_461 sec_1_461-1 of the income_tax regulations generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when the following two- pronged the all-events test test was satisfied all the events occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy tam-105852-99 the treasury_department became concerned when courts began interpreting the two-pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial the treasury department’s concern became particularly acute in the early 1980s with the advent of historically high united_states interest rates for example state and or federal laws generally require miners to restore the surface of land which they strip mine to a condition comparable to its pre-mined state a miner’s legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until some time thereafter if strip miners failed to reasonably estimate future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of future costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed 192_f2d_1002 4th cir 271_f2d_930 3d cir 77_tc_1369 likewise treasury became concerned when courts concluded that the occurrence of a work-related injury satisfied the first prong of the all-events test in the case of uncontested self-insured workmen’s compensation liabilities thereby allowing taxpayers that could reasonably estimate liabilities to be paid well in the future such as workmen’s compensation disability or survivor annuities to deduct such amounts currently rather than when actually paid 518_f2d_772 9th cir 60_tc_13 aff'd 528_f2d_735 9th cir another situation that concerned treasury and involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal_obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning wa sec_2 for example in an extreme case the present_value of the tax savings attributable to an accrued liability could exceed the present_value of the liability transforming the creation of a liability into a profitable event for the taxpayer tam-105852-99 completed the administration decided to seek a legislative solution to the problem caused by cases such as ohio river collieries specifically the administration proposed the addition of an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration’s revenue proposals in the fiscal_year budget proposal comm print under the proposed change the all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workmen’s compensation or similar liabilities the liability was actually satisfied id under the proposal the net_operating_loss_carryback rules would be amended to allow losses to be carried back to the year in which the obligation generating the loss arose id in date the subcommittee on oversight of the house ways_and_means_committee held a hearing on the administration’s proposal to deal with premature accruals by the addition of a new economic_performance requirement see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date many of the taxpayers and tax practitioners who testified at the hearing objected to the administration’s proposal because in their view it would result in a mismatching of revenue and expenses for example in the case of mining reclamation if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier gross_income they helped to generate on the other hand as treasury officials pointed out because of the time_value_of_money immediately deducting the total estimated cost of restoring the land overstates the true economic cost to the taxpayer to eliminate the distortions caused by the time_value_of_money treasury officials advocated deferring deductions through the addition of an economic_performance requirement the potential mismatching resulting from imposing an economic_performance requirement however could result in overtaxing taxpayers in certain decommissioning a nuclear power plant requires reducing the level of radioactivity in the plant to a level considered safe for unrestricted use some methods of decommissioning may take over years to complete timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date statement of donald w kiefer congressional research service library of congress tam-105852-99 situation sec_4 to remedy this potentially unfavorable result treasury officials proposed liberalizing the nol_carryback provisions for deductions deferred because of economic_performance we recognize that requiring deductions for future expenses to be taken in the year of economic_performance also requires that the net operating carryback rules be amended to insure that taxpayers are not overtaxed our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the administration’s proposed economic_performance requirement by enacting sec_461 of the internal_revenue_code of in sec_91 of the 1984_act and in sec_91 of that act congress simultaneously enacted the provision allowing the 10-year carryback for deferred statutory or tort liability losses furthermore the discussion of the new 10-year carryback provision appears in the same section of the committee reports where sec_461 is discussed although the house and senate reports to the 1984_act describe the operation of the proposed new 10-year nol_carryback provision neither of these reports discuss the reason for its enactment the conference_report however provides the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the provisions of the bill apply generally to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement for example suppose that when an expense satisfies the economic_performance requirement and thus is allowed as a deduction there is no gross_income for it to offset for the taxable_year allowable nor for any of the taxable years to which the deduction might be carried for the normal nol_carryback period tam-105852-99 the conference agreement generally follows the house bill h_r conf_rep no 98th cong 2d sess examination of the quoted language’s context makes clear that the reference to provisions deferring liabilities refers to the economic_performance requirement sealy in 107_tc_177 aff’d 171_f3d_655 9th cir the petitioners asserted that the portion of nols generated by deductions for the following items constituted specified liability losses within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit the tax_court held that deduction of the above expenses did not result in specified liability losses because the liabilities for the expenses did not arise under a federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion first the court noted that the federal_law cited by the petitioners did not establish the petitioners’ liability to pay the amounts at issue the petitioners’ liability did not arise until the services were contracted for and received and the petitioners’ choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services at issue their liability would not have been measured by the value of the services they actually contracted for and received t c pincite second the court read the legislative_history of sec_172 to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay petitioners' accrual of the deductions at issue the court concluded that congress did not intend for nols generated by those deductions to qualify as specified liability losses id pincite on appeal the ninth circuit focused on the fact that the acts giving rise to the liabilities at issue in sealy did not occur at least years before the beginning of the taxable_year of the related deductions as required by sec_172 the ninth circuit did not expressly address the tax court’s conclusion that the liabilities at issue did not arise under federal or state law within the meaning of sec_172 tam-105852-99 finally in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that congress intended the 10-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite taxpayer position state a statutes impose the additional state tax_liabilities and interest thereon at issue here likewise federal statutes impose federal_income_tax deficiency_interest therefore taxpayer asserts that the liabilities at issue arose under state or federal_law within the meaning of sec_172 for each of the additional state tax_liabilities and interest thereon or liabilities for federal tax_deficiency interest taxpayer contends that its filing of a state or federal_income_tax return as applicable not showing the correct amount of tax due for a taxable_year constituted the act within the meaning of sec_172 giving rise to each of the liabilities at issue alternatively taxpayer contends that its failure_to_file a state or federal_income_tax return as applicable showing the correct amount of tax due for a taxable_year constituted the failure to act within the meaning of sec_172 giving rise to each of the liabilities at issue because taxpayer filed the applicable tax_return for each of the tax_liabilities at issue at least years before the beginning of the taxable_year for which taxpayer deducted the applicable additional state tax_liability or any interest thereon or any applicable federal tax_deficiency interest taxpayer contends the deductions at issue satisfy the 3-year test of sec_172 therefore taxpayer asserts that the portion of any nol generated by the deductions at issue constitutes a specified_liability_loss within the meaning of sec_172 response liability arising under federal or state law a narrow class taxpayer implicitly argues that any liability literally imposed by federal or state law constitutes a liability arising under either federal or state law within the meaning of sec_172 in contrast to the fact pattern in sealy state or federal statutes directly impose the liabilities at issue in this case however we agree with the tax_court that congress intended sec_172 to apply to deductions allowable with respect to a relatively narrow class of liabilities rather than to deductions allowable with respect to any liability literally imposed under federal or state law tam-105852-99 the tax court’s opinion is supported by the statutory construction rule_of ejusdem generis and the legislative_history to the 1984_act the conference_report states that a 10-year carryback is provided for net operating losses attributable to certain liabilities deferred under these provisions h_r conf_rep no 98th cong 2d sess emphasis added and the report’s context makes clear that the provisions referred to encompass the economic_performance requirement also see h_r rep no part 98th cong 2d sess the 10-year carryback provision is for certain deferred liability losses based on the foregoing it is clear that congress intended to enact a limited exception to the normal 3-year carryback rule for a narrow class of liabilities when it enacted the statutory language pertinent to this case moreover when we examine the legislative_history to the 1984_act as well as the characteristics of the specifically enumerated liabilities in sec_172 to determine the characteristics of the liabilities for which congress intended sec_172 to apply we conclude that congress did not intend state taxes interest thereon or interest on federal tax_liabilities to be included within that class b characteristics of the class application of the rule_of ejusdem generis requires a determination of the characteristics of the class suggested by the enumerated items the specific liabilities arising under federal or state law identified in the statute and discussed in the legislative_history to the 1984_act share a distinguishing characteristic inherent in the nature of each type of identified liability is an element of substantial delay between the the act or failure to act giving rise to the liability and the time a deduction may be claimed for the liability because of the economic_performance requirement for example because of the economic_performance requirement a taxpayer's deduction for nuclear decommissioning costs is inherently delayed by the substantial number of years that expire between the time the decommissioning liability is created and the actual decommissioning of the plant in contrast to the types of liabilities arising under federal or state law identified in the statute and the legislative_history to the 1984_act a state tax_liability constitutes a routine cost that does not involve an inherent substantial delay between the time the events giving rise to the liability occur and when the deduction for such liability becomes allowable there may be substantial delays between the events giving rise to a state tax_liability and the time when such liability becomes an allowable deduction for example an accrual_method taxpayer may report too little state tax_liability on its tax however under sec_468a an electing taxpayer may get deductions for certain amounts paid into a nuclear decommissioning reserve fund before beginning the decommissioning process tam-105852-99 return and then may unsuccessfully contest the assertion of a greater tax_liability in this case assuming that the taxpayer does not pay the tax_liability pending resolution of the contest the tax deduction will be delayed until resolution of the contest and payment of the liability such a delay however is not part of the inherent nature of the liability a taxpayer need not report and pay less than the proper amount of its state tax_liability thus a state tax_liability does not have the inherent delay feature required to qualify for the narrow class of liabilities that arise under federal or state law within the meaning of sec_172 likewise it follows that an interest liability7 on a due but unpaid state or federal tax_liability does not possess the inherent delay characteristics necessary to qualify as arising under federal or state law within the meaning of sec_172 consequently the deductions at issue cannot generate a specified_liability_loss within the meaning of sec_172 act or failure to act we have concluded that the additional state tax_liabilities interest thereon and federal tax_deficiency interest do not constitute liabilities arising under federal or state law within the meaning of sec_172 in addition we disagree with taxpayer’s assertion that the act or failure to act giving rise to all of the interest liabilities at issue satisfies the 3-year test of sec_172 therefore even if the liabilities at issue did arise under federal or state law within the meaning of sec_172 some of the interest deductions still would not generate a specified_liability_loss by using the phrase the act or failure to act rather than say an act or failure to act sec_172 requires identifying a particular act or failure to act giving rise to the moreover in the case of interest economic_performance occurs as the interest economically accrues sec_1_461-4 thus the economic_performance rules cannot cause a delay between the events giving rise to an interest liability and the time such interest becomes an allowable deduction for federal_income_tax purposes sec_1 of title of the united_states_code provides that i n determining the meaning of any act of congress unless the context indicates otherwise words importing the singular include and apply to several persons parties or things in this case the legislative_history to sec_172 indicates that the term act or failure to act as used in that section should not be construed to include any number of acts or failures to act see 263_us_640 rule providing that words importing the singular number may extend and be applied to several persons or things is not one to be applied except where it is necessary to carry out the evident intent of the statute tam-105852-99 liability however the occurrence of a given event such as the creation of a liability generally results from an infinite series of necessary preceding causes because a number of acts or failures to act may satisfy a but for test with regard to causation of a given liability the phrase act or failure to act cannot be said to be free from ambiguity therefore one must examine the legislative_history of sec_172 to determine which act or failure to act in the chain of causation leading to the creation of a given liability to treat as the act or failure to act for purposes of sec_172 as noted above the legislative_history indicates that congress’ primary concern when it enacted the sec_172 language pertinent to this case was to ensure that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to reduce taxable_income either in the taxable_year allowable or in prior taxable years through the vehicle of the new 10-year nol_carryback thus congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent we believe the final act or failure to act9 in the chain of causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act within the meaning of sec_172 treating an act or failure to act occurring any earlier than this as the relevant act or failure to act for sec_172 purposes could frustrate the intent of congress by allowing an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of the deduction therefore with regard to interest on federal tax_liabilities sec_6601 provides if any amount of tax imposed by this title whether required to be shown on a return or to be paid_by stamp or by some other method is not paid on or before under this view if a taxpayer contests a liability resolution of the contest against the taxpayer does not constitute the final act or failure to act giving rise to the taxpayer’s liability the principal function of a judgment is to adjudicate the existence or nonexistence of the right or liability in question am jur 2d judgments a judgment or decree duly entered establishes in the most authentic form that which had theretofore been in dispute or unsettled or uncertain adams v davis p 2d sup ct utah a judgment for monetary damages for past acts does not create any liability that did not already exist however it merely confirms its existence thus entry of a judgment should not be considered the act or failure to act which gives rise to a liability for purposes of sec_172 this view is also consistent with the meaning of the phrase act or failure to act as used in sec_6501 tam-105852-99 the last date prescribed for payment interest on such amount at the underpayment rate established under sec_6621 shall be paid for the period from such last date to the date paid sec_6622 provides that such interest shall be compounded dailydollar_figure under this statutory scheme a taxpayer incurs no obligation to pay interest on federal taxes until immediately after the taxpayer fails to pay the tax by the due_date at that time the taxpayer becomes liable for a single day’s interest on the unpaid tax for each additional day any portion of the tax or accumulated interest thereon remains unpaid the taxpayer becomes liable for an additional day of interest on the unpaid tax and interest consequently interest on unpaid federal taxes and interest thereon economically accrues that is the taxpayer becomes liable for such interest on a daily basis even though the interest may not accrue for deduction purposes until some later time for example because the asserted tax and interest liability is contested the final failure to act within the meaning of sec_172 giving rise to an interest liability on federal taxes and unpaid interest thereon for a particular day is the failure to pay the balance outstanding as of the close of the prior day on which such liability economically accrues therefore compound interest that economically accrues for the taxable_year such interest becomes deductible or for the taxable years preceding such taxable_year does not satisfy the 3-year test of sec_172 with respect to we do not find it necessary to express an opinion regarding exactly which act or failure to act within the meaning of sec_172 gave rise to the pertinent state or federal tax_liabilities in this case we agree with taxpayer however that the act or failure to act within the meaning of sec_172 that gave rise to the tax_liabilities upon which the interest deductions at issue in this case accrued satisfied the 3-year test of sec_172 therefore if it were to be determined contrary to our primary conclusion in this memorandum that such tax_liabilities did arise under federal or state law within the meaning of sec_172 it would be necessary to interpret the meaning of the phrase with respect to as used in sec_172 as used in sec_172 the meaning of the compound preposition with respect to is ambiguous one might interpret it as meaning related to in some manner under this broad interpretation in addition to deductions for the liability itself other related deductions having some connection with the liability would qualify as deductions with regard to the timing of the imposition of compound interest liability on unpaid state a income taxes the state a statutes operate in the same manner as the cited federal statutes tam-105852-99 allowable with respect to the liability under this interpretation deductions for liabilities not themselves satisfying the 3-year test of sec_172 but bearing a close relationship to a liability satisfying that test and arising under federal or state law within the meaning of sec_172 could generate a specified_liability_loss on the other hand one might interpret with respect to narrowly as equivalent to the simple preposition for resolution of this ambiguity requires examining the legislative_history of sec_172 as noted above the legislative_history indicates that congress’ primary concern when it enacted the sec_172 language pertinent to this case was to ensure that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to reduce taxable_income either in the taxable_year allowable or in prior taxable years through the vehicle of the new 10-year nol_carryback thus congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent the phrase with respect to as used in sec_172 must be interpreted as equivalent to the simple preposition for otherwise congressional intent could be frustrated through the allowance of an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of the deduction therefore therefore even if it were determined that the tax and interest liabilities at issue in this case arose under federal or state law within the meaning of sec_172 only the interest economically accruing at least years before the beginning of the taxable_year of deduction could generate a specified_liability_loss caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
